DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the replies filed 12/3/2020, 12/27/2020 and 9/3/2021.  No claim amendments were made in these replies.  Claims 1-20 are pending.
Applicants’ arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 8/16/2019 is acknowledged.
Claims 8-15 and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/16/2019.
Claims 1-7, 16 and 17 are under consideration.

Drawings
The drawings were received on 12/3/2020.  These drawings are acceptable.

Specification
The substitute specification filed 9/3/2021 has been entered.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiki et al (WO 2014/142020 A1, cited as reference 3 on the IDS filed 9/29/2017), as evidenced by the English language equivalent of US Patent Application Publication No. 2016/0076022 A1 (see the entire reference, cited as reference 1 on the IDS filed 9/29/2017; all numbering refers to this English language equivalent), in view of Nemoto et al (US Patent Application Publication No. 2008/0312103 A1, cited in a prior action; see the entire reference) and Vidal, Jr. et al (The New Journal of Chemistry, Vol. 29, pages 812-816, April 2005, cited in a prior action; see the entire reference).  This rejection was made in the Office action mailed 9/3/2020.
Regarding claims 1, 2, 5 and 17, Ichiki et al teach a linker comprising a backbone and an arm (side chain), where the backbone comprises (i) a spacer portion (51c) at the 5’ terminus that contains a solid phase binding site, such as an SH group and a polyT sequence; (ii) a side chain ligation site at which the arm is ligated to the backbone; (iii) a photoreactive base derivative (2b) that is capable of photo crosslinking (photo-cross-linking site) for ligating mRNA having a complementary sequence with that of the molecular backbone that is located between the side chain ligation site and the solid phase binding site; and (iv) a reverse transcription starting region adjacent to the side chain ligation site, where the reverse transcription starting region is at the 3’ end of the backbone; and wherein the arm comprises (i) a connection portion (2a) for a protein (protein binding site) at the 3’ end of the arm; (ii) a fluorescent label, and (iii) a ligation formation site ligated to the ligation site of the backbone (e.g., paragraphs [0068], [0077]-[0078], [0082]-[0086]; Fig. 2).  The linker is capable of forming an mRNA-puromycin-protein conjugate (e.g., Fig. 2).  Ichiki et al teach that the spacer portion (51c) has a plurality of bases, such as an oligonucleotide with about 50 or more bases, so that the mRNA-nucleic acid linker-protein complex can be efficiently produced on a solid phase, such as a metal solid phase (e.g., paragraphs [0076] and [0104]).
Regarding claims 3, 4 and 16, Ichiki et al teach the linker where the photoreactive base (photo-cross-linking site) is 3-cyanovinyl-carbazole nucleoside (e.g., paragraphs [0024] and [0063]; Fig. 2).
Regarding claims 6 and 7, Ichiki et al teach the linker where the connection portion (2a) for a protein (protein binding site) is puromycin, or a puromycin derivative such as 3’-N-aminoacyl puromycin aminonucleoside (PANS-amino acid) or 3’-N-aminoacyl adenosine amino nucleoside (AANS-amino acid) (e.g., paragraphs [0070]-[0074]).
Ichiki et al do not teach the linker comprising a solid phase cleavage site, such as ribo-G, for cleaving the solid phase binding site and solid phase from the linker.  Ichiki et al do not teach the linker where the spacer comprising the SH group comprises a polyA sequence.
Nemoto et al teach a linker for constructing an mRNA-puromycin-protein conjugate, where the linker comprises cleavage sites surrounding a solid phase binding site (e.g., paragraphs [0031]-[0033]).  Nemoto et al teach the cleavage site is ribo-G (e.g., paragraph [0035]).  Nemoto et al teach that the cleavage sites allow the removal of mRNA-puromycin-protein conjugate from the solid support as necessary to allow for the analysis of protein function (e.g., paragraphs [0035] and [0054]).  Nemoto et al teach that the linker with the cleavage sites has improved efficiency when removing the mRNA-puromycin-protein conjugate bound to a solid phase from the solid phase (e.g., paragraph [0024]).
Vidal, Jr. et al teach successful preparation of silver (Ag)-oligonucleotide conjugates, where the oligonucleotide is a thiol-modified adenine homo-oligonucleotide (SH-polyA) (e.g., page 812, right column, 1st full paragraph; page 813, left column, last full paragraph).  Vidal Jr. et al teach that the Ag nanoparticles with SH-polyA were able to withstand the salt regimen for production of the particles, whereas SH-polyT instantly aggregated on the fist-step salt addition (e.g., page 814, left column, 2nd full paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linker of Ichiki et al to include the cleavage site, such as ribo-G, as taught by Nemoto et al, outside solid phase binding site/spacer of Ichiki et al.  Both Ichiki et al and Nemoto et al teach linkers capable of forming a mRNA-puromycin-protein conjugate.  Both linkers are of similar structure and function, and one would have a reasonable expectation of success in incorporating the feature taught by Nemoto et al into the linker of Ichiki et al.  One would have made such a modification in order to obtain the predictable result of providing a linker capable of being cleaved from the solid support while maintaining the connection between the linker, mRNA and protein.  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linker of Ichiki et al to substitute the polyT sequence for the polyA sequence of Vidal Jr. et al.  One would have had a reasonable expectation of success in that Ichiki et al teach that the SH-polyT sequence is used to link the linker to a metal surface at a distance that allows efficient mRNA-nucleic acid linker-protein complex formation.  The use of adenine in place of thymine would have provided the same function.  One would have made such a substitution in order to achieve the expected result of providing a spacer region comprising 50 or more bases to provide the proper spacing, where the base is adenine.
One would have been motivated to make such a modification in order to receive the expected benefit of providing a linker that can be cleaved with improved efficiency to allow for the analysis of a protein that is part of a linker complex as taught by Nemoto et al.  Further, one would have been motivated to substitute the polyT of Nemoto et al for a polyA of Vidal Jr. et al in order to provide a sequence that can better withstand a process for thiol-mediated attachment to a metal surface, which is silver.

Response to Amendment – Declaration of Takanori Ichiki
The Declaration under 37 CFR 1.132 filed 12/3/2020 is insufficient to overcome the rejection of claims 1-7, 16 and 17 based upon the application of the Ichiki, Nemoto et al and Vidal, Jr. references applied under 35 U.S.C. 103 as set forth in the last Office action.
Declarant is of the opinion that the linker disclosed in in the instant application is different than the linker of Nemoto.  
The Examiner agrees with this assessment in that the Nemoto reference was not applied in a rejection under 35 U.S.C. 102.
Declarant asserts that the linker of Ichiki et al (WO 2014/142020 A1; referred to as the ‘943 application) is not designed to be released from the solid phase using an enzyme.  Thus, Ichiki provides not hint, reason, or motivation to arrive at the linker of that of Nemoto by using the enzyme.
This argument is not found persuasive.  The reason and motivation to include the riboG linker of Nemoto et al comes directly from the teachings of the Nemoto reference.  The claimed linker requires, “a solid phase cleavage site for cleaving said molecular backbone to release said from solid phase including said a solid phase binding site, wherein the cleavage site is arranged outside of the solid phase binding site.”  See claim 1.  Dependent claim 2 limits the solid phage cleavage site to one “composed of any one nucleotide selected from the group consisting of deoxyinosine, ribo-G and ribo-pyrimidine.”   Nemoto et al teach a linker for constructing an mRNA-puromycin-protein conjugate, where the linker comprises cleavage sites surrounding a solid phase binding site (e.g., paragraphs [0031]-[0033]).  Nemoto et al teach the cleavage site is ribo-G (e.g., paragraph [0035]).  Nemoto et al teach that the cleavage sites allow the removal of mRNA-puromycin-protein conjugate from the solid support as necessary to allow for the analysis of protein function (e.g., paragraphs [0035] and [0054]).  Nemoto et al teach that the linker with the cleavage sites has improved efficiency when removing the mRNA-puromycin-protein conjugate bound to a solid phase from the solid phase (e.g., paragraph [0024]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the linker of Ichiki et al to include the cleavage site, such as ribo-G, as taught by Nemoto et al, outside solid phase binding site/spacer of Ichiki et al.  Both Ichiki et al and Nemoto et al teach linkers capable of forming a mRNA-puromycin-protein conjugate.  Both linkers are of similar structure and function, and one would have a reasonable expectation of success in incorporating the feature taught by Nemoto et al into the linker of Ichiki et al.  One would have made such a modification in order to obtain the predictable result of providing a linker capable of being cleaved from the solid support while maintaining the connection between the linker, mRNA and protein.  This allows for the efficient analysis of the protein functions of the complex, as taught by Nemoto et al (e.g., paragraphs [0035] and [0054]).

Response to Arguments - 35 USC § 103
With respect to the rejection of claims 1-7, 16 and 17 under 35 U.S.C. 103 as being unpatentable over Ichiki et al (WO 2014/142020 A1), as evidenced by the English language equivalent of US Patent Application Publication No. 2016/0076022 A1, in view of Nemoto et al and Vidal, Jr. et al, Applicant's arguments filed 12/3/2020 and 12/27/2020 have been fully considered but they are not persuasive.
Both replies assert that the purpose of the claimed invention is to “provide a nucleic acid linker which efficiently synthesizes an mRNA-nucleic acid linker-protein or peptide complex on a solid phase.”  See the paragraph bridging pages 11-12 of the replies filed 12/3/2020 and 12/27/2020.  The response asserts that this is similar to the purpose of Ichiki, and one of ordinary skill in the art would expect the linker provided in Ichiki to have the same structure.  The response asserts that the structure of the linker of Ichiki is significantly different from the claimed linker.  The response points to Figure 1 of Ichiki and concludes that the backbone is only composed of 51c, 51a and 51b.  The response points to Figure 2 of Ichiki as including a branched strand 51d.  The response asserts that one of ordinary skill in the art would have no way to read the teachings of Ichiki as including the branched strand in the backbone.  The response asserts that 51d of Fig. 2 does not match the description at paragraph [0084].  The response asserts that one would understand that the linker of Ichiki is a single stranded form composed of 51c, 51a, and 51b only.  The response indicates that the structure of Fig. 2 can be interpreted in two different ways with either 51b or 51d being the side chain.  The response sets forth a first case where 51b is the side chain, but then asserts that in this first case 51c, 51a and 51b are the backbone, and the peptide binding site is on the backbone and not the side chain, which is then considered 51d (this was the side chain for the second interpretation and not the first).  The response sets forth a second case where 51d is the side chain, and asserts that there is no side chain binding site.  Further, the response asserts that if 51d of Ichiki is the side chain it does not have the peptide binding site and has the reverse transcription starting region, and the molecular backbone has the peptide binding site, but it neither has the reverse transcription starting region of the solid phase cleavage site. Thus, the response asserts that the linker of Ichiki does not comply with the definition of the claimed linker.  The response asserts that because of the structural differences, the linker of Ichiki does not give the cDNA display molecule.
These arguments are not found persuasive.  The following is a list of elements required by independent claim, with each labeled element corresponding to a number added to the linker of Fig. 2 of Ichiki et al, with the exception that Ichiki et al teach a poly T sequence rather than a poly A sequence in element (1):
(1) a solid phase binding site having a predetermined nucleotide sequence and located at 5' end thereof for forming a bond to bind to a solid phase, wherein said solid phase binding site includes poly A sequence; 
(2) a solid phase cleavage site for cleaving said molecular backbone to release said from solid phase including said a solid phase binding site, wherein the cleavage site is arranged outside of the solid phase binding site; 
(3) a side chain ligation site for ligating said side chain to said molecular backbone; 
(4) a photo-cross-linking site located between said side chain ligation site and said solid phase cleavage site; and 
(5) a reverse transcription starting region adjacent to said side chain ligation site and located at 3' end of the molecular backbone; 
(6) said side chain comprising (i) a fluorescent label, (ii) a protein binding site located at a free end thereof, and (iii) a ligation formation site for being ligated to said molecular backbone; and said side chain is ligated to said side chain ligation site at the ligation formation site.

    PNG
    media_image1.png
    733
    1037
    media_image1.png
    Greyscale

Element (1) of Ichiki differs from element (1) of the claim as labeled above in that the sequence is a polyT sequence, rather than a polyA sequence.  Furthermore, Ichiki lacks element (2) of the claim as labeled above.  Other than those differences, each of the claimed elements is present in the order specified by the claim.  The differences between the claimed invention and the linker of Ichiki are made up by the teachings of the secondary references.  The side chain of Ichiki does comprise a peptide binding site (Pu), which is shown in the figure as bound to the peptide.
	The response discusses the Declaration of Professor Ichiki.  This Declaration is not sufficient to overcome the rejection for the reasons set forth above.
Applicant's arguments have been fully considered but are not deemed persuasive in view of the record as a whole.  Therefore, the claims stand rejected under 35 U.S.C. 103.  The Examiner has put forth a prima facie case of obviousness, and Applicant has not provided evidence of secondary considerations sufficient to overcome the rejection.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699